Citation Nr: 0618139	
Decision Date: 06/21/06    Archive Date: 06/27/06

DOCKET NO.  03-07 793	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUE

Entitlement to a rating in excess of 40 percent for 
hypertension.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. Sorisio, Associate Counsel


INTRODUCTION

The appellant is a veteran who served on active duty from 
November 1967 to November 1969.  This matter is before the 
Board of Veterans' Appeals (Board) on appeal from an August 
2002 rating decision of the Houston, Texas Department of 
Veterans Affairs (VA) Regional Office (RO) that continued a 
10 percent rating for hypertension.  In March 2004, a hearing 
was held before a hearing officer at the RO; a March 2004 
rating decision increased the rating to 20 percent, effective 
December 29, 2000.  A March 2005 rating decision further 
increased the  rating to 40 percent, effective August 16, 
2004.  The veteran has not expressed disagreement with the 
effective dates assigned.  As he did not express satisfaction 
with the 40 percent rating, and the rating is less than the 
maximum under the applicable criteria, the claim remains on 
appeal.  See AB v. Brown, 6 Vet. App. 35 (1993).  


FINDING OF FACT

The veteran's hypertension is not shown to be manifested by 
diastolic pressure predominantly 130 or more. 


CONCLUSION OF LAW

A rating in excess of 40 percent for hypertension is not 
warranted.  38 U.S.C.A. §§ 1155, 5107 (West 2002 & Supp. 
2005); 38 C.F.R. §§ 4.1, 4.3, 4.7, 4.104, Code 7101 (2005). 


REASONS AND BASES FOR FINDING AND CONCLUSION

A.	Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA), in part, 
describes VA's duties to notify and assist claimants in 
substantiating a claim for VA benefits.  See 38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a).  The VCAA applies to the 
instant claim.  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant of any information, and any medical or lay evidence, 
that is necessary to substantiate the claim.  38 U.S.C.A. 
§ 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi,  
16 Vet. App. 183 (2002).  Proper VCAA notice must inform the 
claimant of any information and evidence not of record (1) 
that is necessary to substantiate the claim; (2) that VA will 
seek to provide; (3) that the claimant is expected to 
provide; and (4) must ask the claimant to provide any 
evidence in his or her possession that pertains to the claim.  
38 C.F.R. § 3.159(b)(1).  VCAA notice should be provided to a 
claimant before the initial unfavorable agency of original 
jurisdiction decision on a claim.  Pelegrini v. Principi, 18 
Vet. App. 112 (2004).

The veteran was advised of VA's duties to notify and assist 
in the development of the claim.  While he did not receive 
complete notice prior to the initial rating decision, a 
September 2004 letter provided certain essential notice prior 
to the readjudication of his claim.  Mayfield v. Nicholson, 
444 F.3d 1328 (Fed. Cir. 2006).  This letter explained the 
evidence necessary to substantiate his claim, the evidence VA 
was responsible for providing, and the evidence he was 
responsible for providing, and advised him to submit any 
evidence or provide any information he had regarding his 
claim.  An August 2004 supplemental statement of the case 
advised the veteran of the specific criteria for rating 
hypertension and readjudicated the matter.  See 38 U.S.C.A. 
§ 7105.  He has had ample opportunity to respond/ supplement 
the record, and is not prejudiced by any technical notice 
deficiency (including in timing) that may have occurred 
earlier in the process.  Additionally, in compliance with 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), an 
April 2006 letter informed the veteran of disability rating 
and effective date criteria.  

The veteran's pertinent VA and private treatment records have 
been secured.  The RO arranged for VA examinations in 
December 2002 and October 2004.  He has not identified any 
evidence that remains outstanding.  Thus, VA's duty to assist 
is also met.  Accordingly, the Board will address the merits 
of the claim.
B.	Factual Background, Legal Criteria, and Analysis

Disability ratings are based on average impairment in earning 
capacity resulting from a particular disability, and are 
determined by comparing symptoms shown with criteria in VA's 
Schedule for Rating Disabilities (Rating Schedule).  
38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  Separate diagnostic 
codes identify the various disabilities.

In determining the disability evaluation, VA has a duty to 
acknowledge and consider all regulations, which are 
potentially applicable, based upon the assertions and issues 
raised in the record and to explain the reasons and bases for 
its conclusion.  Schafrath v. Derwinski, 1 Vet. App. 589 
(1991).

Where entitlement to compensation has already been 
established and an increase in disability rating is at issue, 
present level of disability is of primary concern.  See 
Francisco v. Brown, 7 Vet. App. 55 (1994).

Where there is a question as to which of two evaluations 
apply, the higher evaluation will be assigned if the 
disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7. 

It is the policy of VA to administer the law under a broad 
interpretation, consistent with the facts in each case with 
all reasonable doubt to be resolved in favor of the claimant; 
however, the reasonable doubt rule is not a means for 
reconciling actual conflict or a contradiction in the 
evidence.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 4.3.

When all of the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the veteran prevailing in either 
event, or whether a fair preponderance of the evidence is 
against the claim, in which case the claim is denied.  
Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).

Hypertension is rated under 38 C.F.R. § 4.104, Code 7101 for 
hypertensive vascular disease (hypertension and isolated 
systolic hypertension).  Code 7101 provides a 40 percent 
rating for diastolic pressure predominantly 120 or more.  A 
60 percent rating is provided for diastolic pressure 
predominantly 130 or more. 

As the veteran's hypertension is currently rated at 40 
percent, the question remaining before the Board is whether 
the manifestations of his hypertension meet the requirements 
for a 60 percent rating.  

On December 2002 VA examination, the veteran's blood pressure 
in his left arm sitting was 156/92, supine was 148/80, and 
standing was 152/82.  The veteran was taking Felodipine, 
Metoprolol, Clonidine hydrochloride, Terazosin hydrochloride, 
and Lisinopril to control his hypertension.  The veteran 
reported he smoked two packs of cigarettes a day and that he 
drank three to four beers a day.  The examiner provided a 
diagnosis of "hypertensive vascular disease, progressive, 
poorly controlled, symptomatic."

At the hearing held in March 2004, the veteran testified he 
had been taking five medications to control his high blood 
pressure and that his doctors had told him he was not 
supposed to work because of his condition.

While a June 2003 VA treatment record reports the veteran had 
a blood pressure of 187/134, a review of the other vital 
signs/measurement reports (blood pressure readings) of record 
revealed that his diastolic blood pressures have not been 
predominantly 130 or more.  Private treatment records from 
January 1997 to January 1999, show diastolic pressures 
ranging from 82 to 108.  VA treatment records from December 
2000 to August 2004, show diastolic pressures ranging from 74 
to 134, with a predominant amount of the readings in the 
range of 100 to 120.  

On October 2004 fee-basis examination, the veteran's three 
blood pressure readings were 184/126, 190/130, and 180/138.  
The examiner noted additional blood pressure readings on 
separate days were not obtained because the veteran's blood 
pressure was controlled by Lisinopril.  The examiner noted 
that the veteran's current symptoms of hypertension were 
headaches, that he had been responding well to his 
medication, and that no functional impairment or time lost 
from work had resulted from his hypertension.  

VA treatment records from November 2004 through January 2006 
show the veteran's hypertension became better controlled 
since he decreased use of alcohol.  His diastolic pressure 
readings during this time period ranged from 70 to 98.

While the veteran's diastolic pressure has been shown to be 
above 130 on three occasions (two of which were during the 
same examination) during the appeal period, the entirety of 
the competent medical evidence shows the readings have been 
predominantly lower, and more nearly approximate a 
predominant diastolic pressure of 120, warranting the 40 
percent rating assigned.  VA treatment records note the 
veteran's hypertension has been controlled recently by 
medication and decreased alcohol consumption.  Accordingly, 
the Board concludes that the criteria for a 60 percent rating 
are not met, and that a rating in excess of 40 percent is not 
warranted.


ORDER

A rating in excess of 40 percent for hypertension is denied.



____________________________________________
George R. Senyk
Veterans Law Judge, Board of Veterans' Appeals








 Department of Veterans Affairs


